               Case 1:18-cr-00306-ER Document 62
                                              63 Filed 04/08/21
                                                       04/09/21 Page 1 of 3



           4/9/2021
105 MAIN STREET                                                                      30 WALL STREET
HACKENSACK, NJ 07601                                                                      8TH FLOOR
TEL: 201-457-0071                                                                NEW YORK, NY 10005
FAX: 201-457-0072                       WWW.FOYSEPLOWITZ.COM                        TEL: 212-709-8230



      April 8, 2021                 A bail hearing will be held on April 22, 2021, at 12:00 p.m. The
                                    government is directed respond by April 15, 2021. The conference
                                    will be held remotely and by telephone. The parties are instructed
      Honorable Edgardo Ramos       to call (877) 411-9748 and enter access code 3029857# when
      United States District Court
                                    prompted.
      Southern District of New York
      40 Foley Square               SO ORDERED.
      New York, NY 10007                                                       4/9/2021

                          Re:    United State v. Kasheen Samuels
                                 Docket No. 18 cr 306 (ER)
                                 Motion for Bail Hearing

      Dear Judge Ramos:

             Defendant Kasheen Samuels respectfully requests, pursuant to 18 U.S.C. §
      3142, that a bail hearing be scheduled before this Court in which he will move for an
      order granting his release on a personal recognizance bond of $250,000.00 with
      financially responsible persons with the understanding that he will be subject to
      home detention with electronic monitoring within the jurisdiction of the Southern
      District of New York (SDNY). Mr. Samuels consents said hearing being conducted
      by virtual means.

            Mr. Samuels has been incarcerated since his arrest on May 3, 2018. A bail
      application hearing was conducted with prior counsel before the Honorable Henry B.
      Pitman on June 18, 2018. At the conclusion of the hearing, Judge Pitman ordered
      that Mr. Samuels be detained pending trial.

             While incarcerated at the Metropolitan Detention Center (MDC) over the past
      three years, Mr. Samuels has endured extraordinarily harsh imprisonment
      conditions, including the infamous blackout in January and February of 2019 and the
      lockdowns and unprecedented restrictions associated with the COVID-19 outbreak.
      Mr. Samuels has seen numerous fellow inmates fall gravely ill from the virus, which
      has spread rapidly in the jail on several occasions, and he is often confined to his cell
      for extended periods due to virus restrictions. The extreme restrictions have had a
      detrimental effect on Mr. Samuels’ mental condition and his ability to assist in
      preparing his defense. The unpredictable lockdowns and restrictions on movement
      have also affected Mr. Samuels’ access to counsel.
         Case 1:18-cr-00306-ER Document 62
                                        63 Filed 04/08/21
                                                 04/09/21 Page 2 of 3

FOY & SEPLOWITZ LLC
ATTORNEYS AT LAW

PAGE 2



       Due to the pandemic, Mr. Samuels’ trial has been repeatedly delayed and is
now tentatively scheduled to begin on July 26, 2021. Mr. Samuels has languished in
harsh detention conditions for three years and there is no guarantee that his trial
will move forward on the scheduled trial date due to the uncertainty of the pandemic
and its effect on the judicial system. The Bail Reform Act provides for the temporary
release of a detained defendant pending trial where the Court “determines such
release to be necessary for preparation of the person’s defense or for another
compelling reason.” 18 U.S.C. § 3142(i).

       Preparing for a defense includes adequate access to counsel. “The right of the
accused ‘[i]n all criminal prosecutions … to have the Assistance of Counsel for his
defence’ is a direct right, grounded squarely in the text of the Constitution.” Benjamin
v. Fraser, 264 F.3d 175, 185 (2d Cir. 2001) (quoting U.S. Const. amend. VI). “As the
Supreme Court has recognized, ‘to deprive a person of counsel during the period prior
to trial may be more damaging than denial of counsel during the trial itself.’” Ibid.
(quoting Maine v. Moulton, 474 U.S. 159, 170 (1985)). “The reason pretrial detainees
need access to the courts and counsel is not to present claims to the courts, but to
defend against the charges brought against them.” Id. at 186 (citing Murray v.
Gairratano, 492 U.S. 1, 7 (1989)).

        Given the conditions of incarceration at the MDC during the pandemic, Mr.
Samuels’s right to counsel has been restricted and will likely continue to be restricted
as the trial date approaches. This is of particular concern in a case in which Mr.
Samuels must defend against accusations of several crimes on different dates and in
different locations, which allegedly occurred in his absence. Moreover, since the
government is relying on cooperating witnesses, the defense anticipates extensive
3500 materials that have yet to be provided. That discovery will need to be carefully
reviewed with the input of Mr. Samuels in order to adequately prepare his defense
for trial. If access to Mr. Samuels is even slightly restricted, that could substantially
impact his ability prepare his defense. As such, his release with appropriate
conditions to ensure the safety of the community and his appearance in court is
warranted as it will enable him to have access to counsel and be able to prepare as
necessary for his defense.

       Furthermore, Mr. Samuels’ continued pretrial detention violates his Fifth
Amendment right to due process. “It is settled in this circuit ‘that at some point and
under some circumstances, the duration of pretrial detention [to assure presence at
trial] becomes unconstitutional.’” United States v. Jackson, 823 F.2d 4, 7 (2d Cir.
1987) (quoting United States v. Gonzales Claudio, 806 F.2d 334 339 (2d Cir. 1986)).
In Jackson, the Second Circuit held that the pretrial detention of nearly eight months
did not warrant pretrial release under the circumstances, but the Court noted, “a
potentially long trial commencing over seven months after detention has already
         Case 1:18-cr-00306-ER Document 62
                                        63 Filed 04/08/21
                                                 04/09/21 Page 3 of 3

FOY & SEPLOWITZ LLC
ATTORNEYS AT LAW

PAGE 3

begun raises due process concerns for the government to allay.” Ibid. The Second
Circuit Court of Appeals poignantly added as follows: “We have previously indicated
that when the government moves for pretrial detention it has an obligation to arrange
for the trial as quickly as possible, using ‘extraordinary means’ if necessary. We write
now to make completely clear that we will not view this obligation of the government
lightly.” Id. at 8 (internal citations omitted).

        The government moved for the pretrial detention of Mr. Samuels when he was
arrested. It is acknowledged that the charges against Mr. Samuels are serious and
that the government is obviously not responsible for the pandemic and its dramatic
effect on the judicial process. Nonetheless, Mr. Samuels is presumed innocent and his
due process rights are implicated given his three years of pretrial detention in
excessively harsh and restrictive conditions. Mr. Samuels has had to endure a
blackout during an abnormally frigid weather conditions as well as both the
psychological and physical constraints of trying to protect himself and other inmates
from a deadly virus in a densely populated jail, among all other burdens of
incarceration at the MDC. As such, his pretrial release is warranted at this juncture.
It is respectfully submitted that an appropriate bail package with strict home
confinement under electronic monitoring would ensure Mr. Samuels’ appearance at
trial and alleviate any concern of protection to the community. It will also ensure that
he has unrestricted access to consult with counsel and thereby protect his
constitutional rights.

                                   CONCLUSION

      For the foregoing reasons, Kasheen Samuels respectfully submits that his
release pending trial will protect his constitutional rights and that the bail conditions
proposed will reasonably assure his appearance in court and will protect the safety of
other persons in the community. Accordingly, we request a virtual hearing for oral
argument in support of the application for release with conditions.

Respectfully submitted,

FOY & SEPLOWITZ LLC


James B. Seplowitz
JAMES B. SEPLOWITZ (JS2956)
jseplowitz@foyseplowitz.com

cc:   AUSA Jessica K. Fender
      AUSA Jason Swergold
      Kasheen Samuels
